Response to Amendment
	The amendment filed 2/18/2021 has been entered. 

ALLOWANCE
Claims 1-6, 8-18, 20-24, and 26-27 are allowed.
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole does not show nor suggest a vehicular lighted exterior rearview mirror system, said vehicular lighted exterior rearview mirror system comprising the recited elements in independent claims 1, 4, 14, 17, 22 and 23 as specifically called for in the claimed combinations.
The closest prior art, Kayama (US 6,250,784), teaches the vehicular lighted exterior rearview mirror system except for said illumination sources are controlled responsive to a user input operable by a driver of the equipped vehicle normally operating the equipped vehicle; wherein, responsive to activation by the driver of the user input of the equipped vehicle, any one or more of said illumination sources is electrically powered; and wherein, responsive to adjustment of the user input by the driver of the equipped vehicle, an intensity of illumination forward of the equipped vehicle provided by said light module is adjusted, and said at least three spaced apart illumination sources are individually controlled responsive to an object detection system of the equipped vehicle so as to direct an illumination beam towards a detected object at or near the equipped vehicle with respect to claims 1, 14, and 22; said light module comprises a light piping element, and wherein light emanating from said light module at an outboard portion of said mirror casing is emitted by a fourth illumination source disposed at an inboard end of said light piping element, and wherein said light piping element guides light emitted by said fourth illumination source along said light piping element so as to emanate from said light module at . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402.  The examiner can normally be reached on Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENG SONG/Primary Examiner, Art Unit 2875